Fourth Court of Appeals
                                       San Antonio, Texas
                                            September 3, 2014

                                           No. 04-14-00617-CV

                                        IN RE Teresita CUTLER

                                    Original Mandamus Proceeding 1

                                                  ORDER

Sitting:         Marialyn Barnard, Justice
                 Rebeca C. Martinez, Justice
                 Luz Elena D. Chapa, Justice

        On September 2, 2014, relator Teresita Cutler filed a petition for writ of mandamus and
motion for emergency stay pending a ruling on the mandamus petition. The court has considered
the petition for writ of mandamus and is of the opinion that relator is not entitled to the relief
sought. Accordingly, the petition for writ of mandamus and motion for emergency stay are
DENIED. See TEX. R. APP. P. 52.8(a). The court’s opinion will issue at a later date.

           It is so ORDERED on September 3rd, 2014.


                                                                    _____________________________
                                                                    Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of September, 2014.



                                                                    _____________________________
                                                                    Keith E. Hottle
                                                                    Clerk of Court




1
 This proceeding arises out of Cause No. 2013-CI-00007, styled In the Matter of the Marriage of Teresita Cutler
and Ernest Eugene Cutler Jr., pending in the 166th Judicial District Court, Bexar County, Texas, the Honorable
Richard Price presiding.